Citation Nr: 1429058	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served with the Army National Guard, with periods of active duty including from October 1974 to February 1975 and May 1977 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2012, the Board reopened a claim for service connection for an acquired psychiatric disability and denied service connection for such a disability.  

The Veteran appealed only the Board's denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted the joint motion for remand filed by representatives for the parties, vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The weight of the competent, persuasive medical evidence does not support finding that the Veteran has an acquired psychiatric disorder, including PTSD and schizophrenia, due to service.





CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, including PTSD and schizophrenia, are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to the initial unfavorable decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, that letter provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Furthermore, a November 2007 letter provided specific notice with regard to supporting a claim for PTSD.
 
It is also clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   The Veteran and his attorney have not indicated there is any outstanding evidence relevant to this claim, other than that which will be discussed below.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's previously obtained service treatment records, post-service VA and private treatment records and Social Security Administration (SSA) records are of record.  The Veteran has not identified any additional medical records that need to be obtained following the Board's prior October 2005 denial of his claim.  

In the April 2014 appellant's brief, the Veteran's attorney argued that additional stressor verification should be attempted.  However, the Board finds that such additional development is not necessary.  A March 2008 VA memorandum documented a formal finding of a lack of information required to corroborate the stressors associated with a claim for service connection for PTSD.  The Board finds, as will be explained in greater detail below, that additional stressor development is not necessary.  The Veteran does not have a competent diagnosis of PTSD, much less a diagnosis associated to the claimed stressor.  Moreover, the Board finds that the Veteran's reports of the claimed stressor are not credible.   Furthermore, stressor verification, or any lack thereof, is not the basis for the Board's determination that service connection for PTSD is not warranted.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran was previously afforded multiple VA medical examinations, including in May 1997, regarding his claim.  The VA examiners provided specific findings referable to the Veteran's claim.  In the April 2014 appellant's brief, the Veteran's attorney claimed that a new VA examination was necessary because the May 1997 VA examiner relied on an absence of medical treatment following the 1977 discharge and the 1980 initial diagnosis.  However, the Board finds that the May 1997 VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  In providing that opinion, the examiner did not solely rely on the absence of post-service medical treatment, but also discussed various other factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, to the extent that the Veteran's attorney argues that the May 1997 VA examiner impermissibly ignored the Veteran's lay statements, as will be explained below, the Board has found, as will be further discussed below, that the Veteran's lay statements with regards to the chronicity of his psychiatric symptoms are not credible.  As such, any failure to specifically consider such not credible statements would not be relevant to the VA examiner's opinion.  Moreover, the May 1997 VA examiner specifically noted and discussed the Veteran's reported history and interview findings in the examination report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Board notes that neither the Veteran nor his attorney has submitted or identified any additional medical records or competent medical evidence to call into question the May 1997 VA examination.  The duty to assist is not always a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection Claim

A.  Service Connection Law

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran is claim service connection for a psychosis, specifically schizophrenia, such a disease is recognized as chronic under 38 C.F.R. § 3.309(a).  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are applicable.

B.  Factual Background

Service medical and personnel records show that the appellant underwent a medical examination for release from ACDUTRA with the National Guard, in January 1975.  His psychiatric system was normal. 

 A July 1977 report from his English as a Second Language (ESL) instructor revealed that the appellant had not been exposed to the English language before and that this was creating a great deal of difficulty for him.  She added that he could not possibly learn the English he needed in an eight-week course.  As far as she could ascertain, the appellant was a slow reader even in Spanish and needed private tutoring in order to comprehend minimal English.  The instructor felt that the appellant's lack of knowledge of English would be a definite liability in the performance of his military duties.  

Records also reflect that he was seen for complaints of blackouts and headaches in June and July 1977.  In July 1977, he underwent a psychiatric evaluation.  The impressions at that time were post-traumatic headaches with a strong psychological component and an adjustment reaction of adult life as manifested by poor appetite, disturbed sleep, headaches, and somatic complaints.  The psychiatrist noted that the appellant had personal problems.  The appellant reported that he had been in a motorcycle accident in 1976, which had required hospitalization for two weeks, and that he had been unconscious for two days following the accident.  As a result, the appellant reported that he had had intermittent headaches and had missed some National Guard meetings, resulting in his activation to active duty.  It was noted that he did not speak English.  Mental status evaluation was noted to be essentially negative but the examiner recommended that the appellant be discharged from the Army because of his medical problems and subsequently wrote a letter to that effect.  

On his August 1977 separation examination, the examiner noted that the appellant complained of trouble sleeping, excessive worry, nervous trouble, loss of memory or amnesia, and periods of unconsciousness.  The examiner annotated the report to reflect that the appellant had an essentially negative mental status examination in July 1977. Also, the examiner found that the Veteran was psychiatrically normal.

VA and private medical reports, including medical records included with documents received from SSA in 1995, show that the appellant was evaluated and treated for psychiatric problems in the 1980s and 1990s.  The appellant did not receive psychiatric treatment or evaluation in the 1970s following his discharge from active duty.  In an attempt to obtain any such records, a request for examination and treatment records from the appropriate VA medical facility resulted in a negative reply.  

At a July 1980 VA psychiatric examination, the appellant reported that his wife had brought him to the VA hospital shortly after he was discharged from active duty, but he was told that he was not eligible for treatment.  The appellant stated that he was treated at a private medical facility.  But he left to be treated by a private psychiatrist who reportedly had seen him on three occasions, the last time earlier that month.  The appellant did not know what medication he was using.  He was uncooperative during the examination and a diagnosis could not be made.  The examiner recommended that the appellant be hospitalized for a period of observation and evaluation.

From September to November 1980, the appellant was hospitalized by VA for observation and evaluation.  On examination, his thought content reflected ideas of reference about people laughing at him, concern about nightmares, delusional thoughts about having a blood clot in his head, suicidal ruminations, ideas of worthlessness, and mystical ideas.  The appellant complained of aggressive behavior, fears of losing control, insomnia, and verbalized pathological jealousy.  His affect was blunt; he was anxious.  Memory was fair for past event, but preserved for recent and immediate recall.  Judgment was poor.  The appellant had no insight.  Neurological examination was negative.  An electroencephalogram (EEG) was negative.  A skull series was negative.  Psychological testing placed the appellant within the mental deficiency range of intelligence (with an estimated IQ of less than 65).  His performance was extremely slow and remarkably erratic.  His contact with reality was impoverished; he had problems organizing his thinking; and he had poor judgment.  His self-image was highly devaluated and self-derogatory.  His family relationships were cold and distant.  His major area of difficulty appeared to be his interpersonal relationships.  The evaluation was compatible with a schizophrenic disorder.  The diagnosis was schizophrenia, undifferentiated type, with paranoid and depressive features.

At a November 1980 SSA psychiatric examination by private psychiatrist, Dr. R.C. Grau (Dr. Grau), reported that his symptoms started while he was stationed in Germany in 1977 and had been of a progressive nature since then.  The appellant was overtly agitated and indicated that he had visual hallucinations.  He was cooperative but not spontaneous with a high level of anxiety.  The appellant's thought processes were coherent and relevant; his associations were normal.  He had good control with reality.  Intellectual functioning and memory were normal.  He was oriented to time, place and person.  He complained of periods of social withdrawal, crying spells, depression, hostility and aggressiveness toward others.  The diagnosis was schizophrenic reaction in partial activity.  Dr. Grau added that the appellant's symptomatology was progressive in nature since 1977 with alternating periods of partial remission.

A hospital summary shows that the appellant was hospitalized for psychiatric treatment from May to July 1981.  On admission, the appellant complained of difficulty sleeping, nervousness, audio hallucinations, and laughing at himself.  He stated that his anxiety and nervous conditions began when he was in the Army and refused to answer questions because of extreme anxiety.  A physical examination was normal except for occasional gastritis.  The diagnosis was chronic undifferentiated type schizophrenia.

In January 1982, the appellant and his wife testified at an RO hearing that the appellant had had problems with employment due to psychiatric problems since separation from service and that he was receiving SSA disability benefits based on his psychiatric condition.

At a March 1982 VA psychiatric examination, the appellant was well groomed with good posture and gait.  He was reluctant to sit at first but finally sat down.  His head was downcast and not once did he look the examiner in the eye.  The appellant was in contact, alert, coherent but not relevant.  He talked about the 3,000 chickens he had at home.  The appellant had not taken his Thorazine; he did not take it regularly.  His affect was flat and inappropriate.  His mood was sullen and suspicious.  Thought content could only be appraised by one of his answers that people laughed at him.  All other answers related to the chickens, which did not exist.  The appellant was accompanied by his wife, who confirmed that they slept in separate beds because he had been aggressive and abusive to her.  The appellant did not appear to be disoriented and he gave the impression that he felt very sure of himself.  The examination did not turn out to be much better than the examiner's first attempt in July 1980.  The diagnosis was undifferentiated type schizophrenia by history.  The appellant was not productive and spontaneous enough for the examiner to render a diagnosis.

SSA examinations by private psychiatrists, in August 1982 culminated in diagnoses of schizophrenia.  On psychological evaluation, Dr. H.O.R. Gonzalez (Dr. Gonzalez) noted that the Veteran's wife had accompanied the appellant and acted as the only informant.  She reported that since 1977, when the claimant was on duty in the Army, that he started to forget everything, that he was always in constant motion, and that he would wake at night shouting that he had things in his head and that she should take them out, that he would lock himself in the bedroom and keep on speaking to himself, that he said people talked about him and that they wanted to kill him, that he became very violent, and that they had had lots of problems with their neighbors.  She further alleged alleged that his condition made him totally unable to perform jobs, as he would forget everything.  

Although he had been evaluated, diagnosed with paranoid schizophrenia, and received treatment with VA, the Veteran received treatment with Dr. Grau, to include medication.  His wife said that the claimant did not get better, to the contrary, his condition deteriorated.  On examination, the appellant was clean but had not combed his hair nor shaved his beard.  His attitude was not cooperative, reflecting hostility, anxiety and evasiveness.  Rapport was not established.  The appellant stood or walked during the entire interview.  His facial expression was of fear, preoccupation and courage.  Visual contact was non-existent.  He smoked one cigarette after another; he looked at both of his sides continuously; and he got scared with verbal stimulus.  The appellant made some sort of agitated movements corresponding to the anguish and hostility he exhibited.  Although his conduct was inappropriate, the appellant did not have stereotypical or compulsive movements or tics.  His verbal productivity was very high and his tone of voice was high.  His rate of talking was adequate.  However, idea sequencing was illogic and at times incoherent with many blockages noted.  The appellant's answers were irrelevant to the questions asked.  His association of ideas was lax.  The appellant's thought content was about continuous warnings to the examiner, expressing thoughts of persecution, rejection, aggressiveness, and courage.  The intensity of disturbance of ideas bordered on the level of delirium.  The examiner estimated an intense suicidal potential.  Otherwise, the appellant did not report phobias or obsessions.  His affect was appropriate.  His countenance was intensively anxious and hostile.  He appeared confused and as having no contact with reality.  The appellant did not answer the tests performed to measure his intellectual abstract thinking capacity and orientation or his memory.  

The claimant's wife reported that he suffered both audio and visual hallucinations.  There was no evidence of disturbances in other areas.  His insight and judgment were nonexistent, as the appellant did not recognize the need for psychiatric treatment or the need to evaluate his immediate reality or to care for his personal economic interests adequately.  The diagnosis was chronic paranoid schizophrenia in acute exacerbation.  The Axis IV diagnosis noted moderate psychosocial stress "beginning of military life."  

In March 1983, the appellant underwent a VA psychiatric examination.  A diagnosis was deferred, and he was recommended for psychological evaluation and examination by a Board of three psychiatrists.

The appellant had various evaluations in 1983 to determine the nature and extent of his psychiatric problems.  An April 1983 VA social and industrial survey shows that a VA field examiner interviewed relatives and acquaintances of the appellant.  His wife reported that the appellant had had psychiatric problems since separation from service.  His father reported that the appellant had mental problems.  Acquaintances reported that the appellant got along with people.

Another April 1983 VA report reflects that the appellant had undergone a battery of psychological tests.  The conclusion was schizophrenia with paranoid elements. It was noted that he did not seem as depressed as previously shown, and that some aspect of the testing pointed towards the possibility of symptom exaggeration and indicated that a deep-rooted psychopathology of psychotic proportions was evident.

A Board of three VA psychiatrists examined the appellant in August 1983.  The psychiatrists, who reviewed the medical evidence in the appellant's case, concluded that the Axis I diagnosis was schizophrenic reaction, chronic, paranoid type.  It was noted that the appellant had reported using hashish while in service.

Three lay statements dated in 1986, basically indicate that the appellant had not suffered any illness before going to Germany in May 1977 and that he returned with uncontrollable nerves and back aches because of his experiences in service.
 
In another lay statement dated in April 1991, an acquaintance, J.A.M., stated that he had known the appellant since 1978 and that he had assisted him in obtaining VA treatment for psychiatric problems.

In an undated evaluation, Dr. Grau noted that he had been seeing the appellant since August 1992 and that the Veteran been discharged in 1977 during the Vietnam era, after being stationed in Germany and on active duty for three years.  On examination, the appellant was spontaneous, cooperative and established good rapport.  He reported having had five hospitalizations and he admitted to suicidal ideation and audio and visual hallucinations and delusions and sleep difficulties.  The appellant did not relate to others and groups bothered him because he knew that they were saying bad things about him.  He admitted to some aggressiveness.  The diagnosis was chronic non-differentiated schizophrenic reaction with paranoid features.  

A June 1994 addendum private medical report reflects that Dr. Grau had treated the appellant since 1980.  The psychiatrist reported that he was familiar with the medical evidence in the appellant's case and noted that the appellant had service in Germany in 1977 where he could not communicate by virtue of his inability to speak English, the result being harassment and humiliation by comrades and the onset of his schizophrenia.  The diagnoses were undifferentiated type schizophrenic reaction and "PTSD as a secondary element to be taken into account."

A summary of a VA hospitalization from February to April 1995 shows that the appellant received psychiatric treatment for a schizophrenic disorder, undifferentiated type, severe.

In March 1995, the appellant and his treating psychiatrist, Dr. Grau, testified at a RO hearing.  The appellant testified that on entrance examination in May 1977, he was found physically and mentally fit to join the Army and that he had been called up to active duty because he had missed some National Guard exercises.  While in Germany, he complained of headaches and diarrhea, felt depressed, and was not eating or sleeping.  The appellant contended that since he did not speak English he was mistreated.  He testified that was he sent to a psychiatrist, who treated him with medication for his nervous condition and that he was told that he was being sent home because he was sick.  When he went to the VA hospital after his discharge, he was told that he was not entitled to VA services because he was not service-connected for any disability.  The appellant stated that he went home and locked himself in a room and spent all the time from 1977 through 1979 in isolation.  In 1980, the appellant went to the VA hospital where he was admitted.  He testified that he was awarded Social Security benefits, which have never been suspended.  The hearing officer clarified for the record that the appellant served in Germany after Vietnam and was not a Vietnam veteran as reported in Dr. Grau initial evaluation in August 1992.  Dr. Grau testified that in 1992 and June 1994 that he had diagnosed the appellant with schizophrenic chronic reaction, undifferentiated type and PTSD.  He testified that the appellant's current psychiatric disorder had its onset in service due to a sensory deprivation and resulting depression.  

SSA documents received in 1995 show that, in 1982, the appellant was considered disabled for SSA disability benefits due to paranoid schizophrenia from August 1980.

An April 1995 VA psychiatric examination report reflects a history of drug and alcohol abuse and current treatment in a VA drug dependence treatment program.  His records show diagnoses of chronic schizophrenia, undifferentiated type; depression, Not Otherwise Specified (NOS); cocaine abuse; positive urine for opioids; and alcohol dependence.  He had been HIV positive since 1989.  The appellant lived with his parents and brothers.  His two children lived with their maternal grandmother.  The appellant reported that he was mistreated while in military service and did not receive any psychiatric treatment.  He denied the use of alcohol or drugs for the past two years.  He complained of having bad thoughts, being isolated and hearing voices.  The appellant also reported fatigue due to his condition.  He stated that, in Germany, he had bad thoughts about his superior due to the abuse that he suffered.  The appellant reported seeing Dr. Grau in 1979 or 1980, for the first time.  On examination, the appellant was clean, overweight and bearded.  He was alert and oriented times three.  His mood was anxious and his affect was constricted.  His attention, memory and concentration were good.  His speech was clear and coherent.  He was not hallucinating.  He was not suicidal or homicidal.  His insight and judgment were fair.  He exhibited good impulse control.  The three examiners, who reviewed the evidence in the appellant's claim file, concluded that the diagnoses were chronic schizophrenia, undifferentiated type, and substance abuse disorder, alcohol, cocaine, and opioids, in alleged remission.  Based on the appellant's service record, it was clear that the appellant's neuropsychiatric condition was not present since his discharge.  The examiners opined that the first evidence of any neuropsychiatric condition became present in 1980, at a July 1980 VA psychiatric evaluation and a later September 1980 VA psychiatric hospitalization for observation and evaluation.

In a May 1997 VA psychiatric examination report, the examiner noted that he had reviewed the entire claims file in great detail, including service medical and VA medical records prior to the interview.  The appellant was accompanied by his mother but was interviewed alone.  The examiner noted that the National Guard activated the appellant in 1977, and when he underwent the initial examination he stated that he had suffered a motorcycle accident in 1975, for which he had been hospitalized.  He had reported receiving an injury to the head and that he had been unconscious and complained of headaches.  The appellant was sent to Germany where he apparently had problems for several reasons, one of them was that he did not speak the English language and he was referred for a psychiatric examination.  He was sent for examination, not only because of his physical complaints, but also because he was being considered for discharge.  The diagnostic impression after the appellant was examined was of post-traumatic headaches with strong psychological component and an adjustment reaction of adult life manifested by poor appetite, disturbed sleep, headaches and somatic complaints.  There was no evidence of further treatment after his discharge until 1980, when the appellant was examined in July 1980, and recommended to be admitted for observation and evaluation.  The appellant underwent a complete neurological examination, including a skull series, EEG, and psychological evaluation, with a final diagnosis of schizophrenia, undifferentiated type.  The appellant had later admissions to other hospitals, including Nuestra Senora De Los Angeles in May 1981 with a diagnosis of schizophrenia.  In 1982, the appellant underwent his second evaluation for VA purposes and was diagnosed with schizophrenia undifferentiated type by history.  That VA examiner noted that the examination was not productive and spontaneous enough to make a diagnosis.  At a March 1983 VA examination, the diagnosis was deferred because the appellant was poorly cooperative.  That VA examiner recommended a psychological evaluation and followed by examination by board psychiatrists.  The psychological examiner concluded that the appellant gave a consistent image with prior testing of schizophrenia with paranoid elements, that he did not seem to be as depressed as before, and that although some aspects of his testing might point towards the possibility of symptom exaggeration, a deep-rooted psycho-pathology of psychotic proportion was evident.  The August 1983 board examination resulted in a diagnosis of schizophrenic reaction, paranoid type, chronic.  In 1983, the appellant was admitted to the Hato Rey Psychiatric Hospital and was discharged against medical advice the next day, with a diagnosis of schizophrenia undifferentiated type.  In 1985, he was admitted to the San Juan VAMC with a diagnosis of schizophrenia.  During this time, the appellant was receiving outpatient treatment at the mental health clinic with a diagnosis of schizophrenia and was prescribed anti-psychotic medications.  In 1989, his wife was diagnosed with HIV and when the appellant finally was tested he also turned out to be HIV positive.  Several years later, his wife died and a daughter that they had also died, apparently she was also HIV positive.  The appellant had continued to be followed at the VA anti-viral clinic.  In 1993, he was referred to the Drug Dependent Treatment Program (DDTP) after his urine tested positive for cocaine.  The examiner noted that the appellant was positive for cocaine on various occasions throughout the years since he had been in the DDTP despite his treatment.  He was on Paxil, Valium, and Trilafon.  The appellant alleged that he had not received his medication and had not been taking any medications for the last two weeks because he had no transportation to the DDTP's new office location.  The appellant also reported having problems because his older son, who was 17 years old, had been accused of first-degree murder.  The examiner specifically noted that there was a history in the records, that the appellant himself reported having made use of hashish while he was stationed in Germany in 1977.  

On examination, the appellant referred to the problems he was having due to his son's situation.  The appellant stated that he was hardly sleeping at all and had suicidal thoughts.  At home, he was restless and had crying spells when he started to speak about his son.  He was casually but adequately dressed and groomed.  He had extremely hyperactive behavior from the outset of the interview.  The appellant kept wringing his hands and stroking his arms and could barely stay still.  The appellant gave the impression of a person who was in withdrawal of some substance.  He was hyperventilating and was very verborrheic.  Nevertheless, his responses were relevant and coherent.  He stated that his son's problem had him out of control.  The appellant argued that his son was not guilty.  He was referential but delusional.  There were no active hallucinations.  The appellant voiced suicidal ruminations but no active homicidal thoughts.  His affect was inappropriate.  His mood was extremely hyperactive.  He was oriented to person, place and time.  Memory was preserved.  Intellectual functioning was average.  His judgment was fair, but his insight was poor.  Due to his behavior and prior history, a urine test for toxicology was performed and it was positive for cocaine.  The Axis I diagnoses were substance abuse disorder, cocaine abuse, rule out dependence; and schizophrenia, residual type.  In an addendum, the examiner noted that he had specifically examined the evidence relating to Dr. R. C. Grau's opinions as to the appellant's condition.  She could not conclude that the appellant's neuropsychiatric condition, diagnosed as schizophrenia in 1980, had a relationship with the situation that he had experienced while he was in Germany in 1977.  One of the reasons for this was the fact that there was no medical evidence of psychiatric treatment of the appellant from the time of his service in Germany in 1977 to 1980 to make an adequate evaluation if there was a progression of symptoms or the type of symptoms that the appellant manifested, if any, prior to 1980 and after 1977.  Another problem was that, when he was examined in Germany, the appellant did not provide information that he used hashish while he was there, so that she could not certify that part of his behavior could have been secondary to the due the use of this substance.  This was information that the appellant gave many years after and it was not taken into consideration when he was examined in 1977.  Therefore, the examiner opined that the onset of his current schizophrenia was in 1980, when he was first diagnosed.  Despite being diagnosed as HIV positive and being aware of the physical consequences, the appellant was still using cocaine, and that was his primary problem even though he had symptoms of a schizophrenic disorder.  In conclusion, the examiner concurred with Dr. Grau. in the diagnosis of schizophrenia, but she found no symptoms of PTSD.  Finally, the examiner did not concur with Dr. Grau's opinion that the appellant's onset of symptoms was in military service for the reasons explained earlier.

In March 2002, the appellant submitted an incomplete stressor questionnaire in support of his claim for service connection for PTSD.  The appellant referred the RO to Dr. R. C. G.'s evaluation and testimony and his service medical records.

Additional service department records were received in 2004 relating to the periods during which the Veteran served on active duty with the Army and on ACDUTRA with the Army National Guard.  As a result, the appellant is considered a veteran for VA compensation purposes and is entitled to those benefits and presumptions accompanying veteran status.  38 C.F.R. §§ 3.1(d) and 3.6(a).

C.  Probative Value of Medical Evidence

In the July 2013 Joint Motion for Remand, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for discounting Dr. R.C.  Grau's medical opinion.

There are opinions addressing whether the Veteran has an acquired psychiatric disorder, to include PTSD or schizophrenia, due to service, which include a rationale.  Those opinions are of Dr. Grau (August 1992 evaluation, with a subsequent June 1994 addendum, and testimony provided during a March 1995 RO hearing) and that of the May 1997 VA examiner.  

Although the April 1995 VA examiners also found that the Veteran's neuropsychiatric condition was not present since his military service and was not evident until 1980, they did not provide an adequate rationale as to how they reached that opinion.  Similarly, SSA examiner Dr. Gonzalez failed to provide a rationale as to his opinion.  As such, the Board finds that the probative value of those opinions is limited.

In his original, undated evaluation (that indicated that he first saw the Veteran in August 1992), Dr. Grau did not diagnose the Veteran with PTSD at all, but rather with "Chronic N/D Schizophrenic reaction" and "Paranoid features".  In a June 1994 addendum opinion, Dr. Grau diagnosed the Veteran with "1.  Undifferentiated type schizophrenic reaction.  2. PTSD as a secondary element to be taken into account."  During the March 1995 RO hearing, Dr. Grau again noted a diagnosis of PTSD, but did not provide any testimony as to that diagnosis.  In subsequent private medical records, Dr. Grau did not indicate a diagnosis of or treatment for PTSD.  Dr. Grau has, however, consistently found that the Veteran developed schizophrenia due to service.

In contrast, none of the VA medical records or VA examiners have diagnosed the Veteran with PTSD.  Indeed, the May 1997 VA examiner fully ruled out the possibility of a diagnosis of PTSD and specifically found no symptoms of PTSD in the Veteran.  That VA examiner further found that schizophrenia was not related to service. 

The Board finds the May 1997 VA examination opinion to be more persuasive than the opinions of Dr. Grau.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this regard, Dr. Grau never provided any sort of explanation as to how he reached a diagnosis of PTSD or how it would relate to service.  Although he provided such an explanation for the Veteran's schizophrenia, he did not provide any sort of explanation regarding PTSD.  In contrast, the May 1997 VA examiner explained that the Veteran did not display symptoms consistent with PTSD and how schizophrenia was not related to service.

The Board further notes that the May 1997 VA examiner provided the most complete review of the Veteran's medical evidence, including a review of the claims file, an review of Dr. R. C. Grau's opinions.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion, however, may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that Dr. Grau has indicated a review of service treatment records and VA medical records, though it is unclear as to which records he reviewed.  The Board finds however, as will be explained below, that Dr. Grau appears to have mostly relied on the Veteran's inaccurate statements and did not properly consider the medical evidence of record.  In contrast, the May 1997 VA examiner had the most complete review of records, as he specifically noted consideration of and discussed the findings of Dr. Grau.  Furthermore, the VA examiner provided a more detailed medical history of the Veteran.  

The Board additionally finds that Dr. Grau's medical opinions have been contradictory and relied on inaccurate information.  In the undated, original evaluation, he reported that her first saw the Veteran in August 1992, the Veteran served during the Vietnam era for three years.  As previously noted, the Veteran served after the Vietnam era for a period of three months.  At that time, Dr. Grau only diagnosed the Veteran with schizophrenia.  

In the June 1994 addendum, Dr. Grau noted that he had previously seen the Veteran in 1980 (as opposed to his previous report of August 1992).  In his discussion of the Veteran's medical history, Dr. Grau indicated that Dr. E.L. with the VA "recommended his hospitalization based on a schizophrenic process diagnosis but chronic with a secondary diagnosis of PTSD."  However, a review of the July 1980 VA psychiatric examination report, by Dr. E.L., shows that Dr. E.L. deferred diagnosing the Veteran at that time, and instead recommended hospitalization for observation and examination.  Subsequent VA hospitalization records do not document any findings of, or treatment for, PTSD.  A November 1980 discharge record only noted a psychiatric diagnosis of schizophrenia, undifferentiated type, with paranoid and depressive features, and noted that the Veteran should continue treatment with the VA mental hygiene clinic.  A December 11, 1980 VA mental hygiene clinic note noted that the Veteran had been hospitalized form September 1980 to November 1980.  Another December 11, 1980 VA medical record also indicated a diagnosis of schizophrenia, undifferentiated type only.  Subsequent VA medical records, including a March 1982 one by Dr. E.L. similarly documented only a diagnosis of schizophrenia.  The record thus shows that Dr. Grau has mischaracterized important aspects of the Veteran's medical history, specifically including by indicating that another medical professional had diagnosed the Veteran PTSD.  Such a diagnosis is not documented by or consistent with the medical evidence.

In addition to basing his opinion on an inaccurate characterization of the medical evidence, Dr. Grau appears to have also based his opinion on an inaccurate report of medical history provided by the Veteran.  In his June 1994 notes, Dr. Grau noted that the Veteran's past medical history included a 1974 "hospitalize at the Army Hospital for schizophrenic reaction for one week then...send him to see a psychiatrist in Germany."  As previously noted, the service treatment records do not document that the Veteran was hospitalized for a week for schizophrenic reaction while in service.  Rather, the Veteran received his first diagnosis of schizophrenia three years following his separation from service in 1980.  

The Board notes that during the March 1995 RO hearing the Veteran's representative attempted to rectify and clarify some of the above noted medical opinion problems with Dr. Grau, including that the Veteran only served for three months, after the Vietnam War.  However, as previously noted, those incorrect facts were not the only incorrect medical facts relied on by Dr. Grau.

The attempted correction also does not change the fact that Dr. Grau appears to have based his findings, at least in part, on lay statements from the Veteran that are not credible.  Indeed, during the hearing, he stated that in regards to making a determination "what agrees with it and what gives us a sure element is what he [the Veteran] tells us emotionally as to what happened to him while he was stationed with the Army because he was not able to communicate."  However, the Veteran's reports to Dr. Grau and the objective evidence of record conflict.  

The Board also finds, as detailed in the next section of this decision, that the Veteran has not been credible as to his reports of symptoms and chronicity of his psychiatric disorder.  In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a veteran if they have been found to be inaccurate or because other facts present in the record contradict the facts provided by a veteran that formed the basis for the opinion.  As such, the Board rejects the medical opinion of Dr. Grau.  

The Board further notes that even if, for the sake of argument, it accepted Dr. Grau's medical opinions as not based on inaccurate facts, his findings are contradictory.  In his June 1994 addendum, Dr. Grau noted that "In 8/76 the patient had a motorcycle accident and was unconcsious [sic.] for an indefinite period of time and that's when his nervous symptomatology began."  However, in his March 1995 testimony, Dr. Grau indicated that there were no organic findings to indicate that there was a causal relationship between the pre-service motorcycle accident and schizophrenia.  He thus opined that the psychiatric disorder developed during service.  

The Board finds that Dr. Grau's attempt to rectify his contradictory opinions is inadequate.  Regardless of whether or not the motorcycle accident caused organic brain damage, the question is when the Veteran's psychiatric disorder began.  Dr. Grau, however, has provided two different reports of when it began, one prior to service (June 1994 addendum - following the pre-service motorcycle accident) and one during service (June 1994 addendum and March 1995 RO hearing testimony).  As such, even if the Board, for the sake of argument, accepted Dr. Grau's medical opinions, despite his reliance on the inaccurate and non-credible lay statements by the Veteran and inaccurate description of the medical evidence of record, the opinions themselves are still contradictory and thus not probative to the question of when the disorder began.  The Board thus finds that the May 1997 VA examiner's opinion is the most probative opinion of record.

D.  Lay Evidence

In the July 2013 Joint Motion for Remand, the parties agreed that the Board failed to provide an adequate statement of reasons or bases because it did not discuss the evidence of continuity of symptomatology.  As will be explained below, the Board finds that the lay statements as to the continuity of symptomatology are not credible.

The Veteran has a long history of providing inaccurate, contradictory and self-serving information.  As an initial matter, in a June 29, 1977 Medical History Questionnaire, the Veteran denied being hospitalized in the last five years.  However, in a July 1, 1977 service treatment record, he reported that he had a motor vehicle accident and two week hospitalization 1976, prior to his entry to active duty.  Multiple other statements and medical records similarly document that the Veteran's motor vehicle accident occurred prior to active duty.  (January 1982 statement).

Additionally, the July 1, 1977 service treatment record documents that the Veteran reported that his headaches had been continuous since his accident.  However, in his August 1977 report of medical history and in a January 1982 statement, he claimed that his headaches began in service.

During his March 1995 RO hearing, the Veteran reported that he was told by the Army that he was being discharged because of his nervous condition and that shortly thereafter the VA hospital refused treatment because he was not service-connected.  However, his separation examination specifically noted that the Veteran's prior mental status examination was essentially negative.  That examiner also found no psychiatric disability.  

Additionally, despite being refused treatment from the VA hospital shortly after service (due to not being service-connected), the Veteran did not file a claim for service connection for a nervous condition until June 1980, even though he claims that he was told in service that he had such a condition.  The Board further notes that the Veteran was knowledgeable enough about the VA system to file an application for education benefits in September 1977, but still did not file a claim for service connection for a nervous condition until June 1980.

Also during his March 1995 RO hearing, he reported that after he was refused treatment at the VA hospital, he "locked myself in a room and spent all the time in isolation."  He then clarified that he spent 1977, 1978 and 1979 in his house "locked up in a room."  The Board notes, however, that despite being isolated and locked up in a room, the Veteran got married in 1978 and had a child in 1979.  (May 1980 Declaration of Marital Status).  

Additionally, in contrast to the Veteran's report of isolation in his room, in an April 1983 Social and Industrial Survey, the Veteran's wife reported that following service, the Veteran would walk aimlessly or stay in the backyard.  His father reported that the Veteran would drive his car and spent long hours in front of a supermarket.

Furthermore, the record shows a much more active physical and social history than the one of isolation reported by the Veteran.  Following service, the Veteran's address changed, from the one listed in his April 1977 order to active duty, to the one listed in his June 1980 claim.  The June 1980 address matched the one documented in a February 1983 VA medical record and May 1984 supplemental statement of the case, indicating continued residence at that house.  The creator of the April 1983 Social and Industrial Survey noted that he had been informed that the Veteran had built his own house, with the assistance of friends.  Given the time frame above, the Veteran would have built that house, with the help of his friends, during the time he claims that he was locked in his room.  The Survey further noted a report that the Veteran painted and fixed the house and had a prior history of work as a carpenter aid.  His neighbors described the Veteran as a good man that got along well with them, well dressed and groomed.  

The Veteran has also claimed that he has been unable to work since service and that was the reason he applied for Social Security Administration (SSA) benefits.  (March 1995 RO hearing).  However, the Board notes that the Veteran was discharged in September 1977.  He did not apply for SSA benefits until September 1980, three years later.  At that time, he reported that he stopped working in August 1980.  During the January 1982 RO hearing (during which the Veteran did not provide testimony), the Veteran's wife reported that when he returned from Germany he worked at a grocery store, though he ended up having to stop due to his poor interaction with clients.  

Even for the period after the initiation of the 1980 claim for service connection, the Veteran's reports of symptoms and continuity continued to display inconsistent reports and exaggeration.  

During his July 1980 VA examination, the Veteran refused to talk to the examiner and answer questions including where he lived, when he served and when he left service.  However, the VA examiner noted that in the hour prior to the psychiatric examination the Veteran had been able to give a detailed history to the orthopedist that had seem him in regards to a claim for a back disability.

In a February 1981 SSA report of contact, the SSA employee noted that he found the Veteran sitting along a road with friends; he was neatly dressed and shaven.

In a March 1982 VA examination report, the VA examiner noted that the Veteran "did not appear to be disoriented and one got the impression that he felt very sure of himself."  The VA examiner found that the examination was "not productive and spontaneous enough for the examiner to make a diagnosis."

An April 1983 VA consult provider for psychiatric testing found that that the Veteran had a consistent image with prior September 1980 testing of schizophrenic with paranoid elements.  That psychologist further noted that "some aspect of his testing might point towards the possibility of symptom exaggeration a deep rooted psychopathology of psychotic proportion is evident."

Similarly, a December 1992 VA examiner noted that the Veteran attempted to claim that all his symptoms were happening since he got out of the army, but whenever the VA examiner asked him when he was in the Army or was discharged, he would answer that he did not know.  The VA examiner found that "[i]n view of this manipulative behavior the evaluation cannot be completed and therefore diagnosis is deferred due to the veteran's attitude and lack of cooperation."

Also, the medical history the Veteran provided to his private medical provider, Dr. Grau included incorrect information.  Dr. Grau, in a June 1994 hand-written note indicated that in 1974 the Veteran was "hospitalize at the Army Hospital for schizophrenic reaction for one week for one week then...send him to see a psychiatrist in Germany."  As previously noted, the service treatment records do not document that the Veteran was ever hospitalized for schizophrenic reaction while in service, which occurred in 1977.  Rather, the Veteran received his first diagnosis of schizophrenia three years following his separation from service in 1980.

The Board similarly notes that the Veteran's spouse also provided numerous inconsistent and inaccurate statements with regards to the Veteran's symptoms and chronicity.  In August 1982, she reported to Dr. Gonzalez that the Veteran could not work due to his memory problems.  In contrast, during the January 1982 RO hearing she reported that the reason the Veteran could not work was his inability to get along with people.  She also reported that the Veteran was isolated from people, including family, and that they had problems with the neighbors.  However, the February 1981 SSA report noted that the Veteran's father related visiting him daily and his neighbors described the Veteran as someone that got along with people.  

Given the above findings of numerous inaccurate and inconsistent reports by the Veteran and his spouse, the Board finds that their lay statements as to the chronicity of his disorder are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further finds that the service treatment records and the post-service medical treatment, including VA medical records and SSA records, are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

In April 1991, J.A.M. reported that he had known the Veteran since 1978 and informed him of "benefits" and that he assisted in the hospitalization of the Veteran in the VA Hospital.  The Board initially notes that J.A.M. did not know the Veteran prior to service.  Additionally, he reported that he knew the Veteran since 1978, but the record clearly indicates that the Veteran was not hospitalized by VA until 1980.  The fact that he did not offer assistance in hospitalization until 1980, despite having known the Veteran since 1978 tends to show that he did not consider the psychiatric disorder to begin until 1980, when he initially offered to aid in the hospitalization of the Veteran.  The Board further notes that the Veteran was not actually hospitalized until after his initial VA examination in July 1980, on the recommendation of the VA examiner.  As such, J.A.M. appears to be referring to a hospitalization that occurred after his initial one in 1980.

The Board further notes that numerous lay statements from the Veteran's friends, wife, and father are also of record.  Those statements generally report that they knew the Veteran prior to service and that following service they noticed a change in his nerves, including some statements indicating a negative change in nerves, but do not provide any specificity as to changes.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of a psychiatric disorder and an opinion on the etiology of such a disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, none of the proffered lay statements indicate that the respective statement provider had the requisite knowledge of providing a determination of a psychiatric disorder or determining the etiology of that disorder.  Indeed, during the March 1995 RO hearing, the Veteran's own private medical provider, Dr. Grau, reported that "minor psychiatric symptoms means nothing, that's something that you have, that I have, that everyone has - what is that based on and what does that mean?"  Dr. Grau appears to find that everyone has minor psychiatric symptoms.  The Board finds that even if it considered the lay statements of record (both the Veteran's and the other statement providers) to be credible in their respective observations of a change in nerves, such statements cannot be used as competent medical opinions as to the diagnosis or etiology of the claimed psychiatric disorder.  

E.  PTSD 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

In a March 2007 stressor report, the Veteran reported that while stationed in Germany in June 1977 he saw comrade that had been sleeping under a tank get run over by a tank.  He reported that "a tank ran over him and flattened him - his guts came out.  This comrade was like my brother."  Following a VA request for clarification as to the identity of the comrade, in a July 2008 statement the Veteran reported "I don't remember the names or surnames I can't hardly remember anything of past incidents."

Prior to the current appeal, the Veteran had also indicated that his stressor was that he could not speak English and was "mistreated" and "abused" by other soldiers, who made fun of and laughed at him.  (March 1995 RO hearing).

The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).   Although the Veteran has reported stressful "war experiences" in the past, such as in a September 1980 VA medical record, the Board notes that the Veteran did not serve during a period of war.  Rather, his DD 214 documents that he served from May 1977 to September 1977.  During the period of active duty in question, he served in Germany.  As the Veteran's claimed stressors involves activities that did not involve any hostile military activity, these new regulations do not affect the current question regarding the Veteran's claimed stressor.

A March 2008 VA memorandum documented a formal finding of a lack of information required to corroborate the Veteran's stressor.  Although the Veteran's attorney, in the April 2014 appellant's brief, argued that further development of this stressor is necessary, the Board finds that even if, for the sake of argument, the Veteran's stressor were verified, the evidence still does not support finding service connection for PTSD.

The Board additionally notes that the Veteran has provided conflicting reports as to his claimed stressor.  In March 2007, he reported that he witnessed his friend get flattened by a tank.  During his August 1983 VA examination, however, he had reported that his friend died trapped to the top part of a tank.  Furthermore, in June 2008 he reported that he could "hardly remember anything of past incidents" and did not recall the name of the soldier that died, but in March 2007 had reported that his memory of that event made him desperate and that the soldier "was like my brother."  

Additionally, in regards to his prior report of being mistreated and made fun of, there is no indication in the record of any such mistreatment.  Instead the record indicates that the Army recognized that the Veteran was not able to perform his duties due to language difficulties and had him specially examined by a Spanish-speaking psychiatric to determine whether he should be discharged.  In a July 1, 1977 service treatment record, the medical provider noted that the Veteran must have an interpreter wherever he went, indicating at least some availability of an interpreter.  Also, a July 7, 1977 letter from an English as a Second Language (ESL) teacher noted that the Veteran was having difficulty due to his lack of English and reported that his lack of knowledge would be a liability with his military duties.  The Army thus also attempted to get the Veteran ESL help for his language difficulties.  Moreover, if the Board were to take as true the Veteran's lay statement about his friend that was like a brother to him (whose name he could not remember) being crushed by a tank, there would be an indication that the Veteran was able to make at least one significant friend while there, despite his lack of English abilities.

As such, the Board finds that the Veteran's claimed PTSD stressors are unverified.  However, even if, for the sake of argument, the Board considered the Veteran to have a verified stressor, his claim would still fail.  

As previously noted, Dr. Grau was the only medical provider to diagnose the Veteran with PTSD and the Board has rejected such medical opinions.  Additionally, with regard to the PTSD diagnosis, the Board has found that the Veteran is not credible in his reports of symptoms and experiences both in and post service.  The Board is not bound to accept diagnoses and opinions by physicians who base a diagnosis of PTSD solely on the Veteran's unsupported statements.  See Swann v. Brown, 5 Vet. App. 229 (1993).  As such, the Board does not accept Dr. Grau's PTSD diagnosis.

The more probative medical opinion, that of the May 1997 VA examiner, specifically found that the Veteran did not have PTSD and did not display PTSD symptoms.  Such findings are also consistent with those of all his other, prior VA examiners, VA medical providers and SSA examiners (other than Dr. Grau), none of whom ever diagnosed the Veteran with PTSD.

Moreover, even if, for the sake of argument, the Board did accept Dr. Grau's diagnosis of PTSD, the Veteran's claim would still fail.  Dr. Grau never established that PTSD developed due to service.  At most, he found that the Veteran had schizophrenia with "PTSD as a secondary element to be taken into account."  Dr. Grau never discussed a cause for PTSD.  Indeed, during the March 1995 RO hearing, the Veteran's representative and Dr. Grau both avoided discussing PTSD at all.  As such, there is also no medical evidence that would link PTSD to an alleged, unverified stressor in service.

The Board thus finds that service connection for PTSD is not warranted, as the Veteran does not have a valid diagnosis of PTSD, credible supporting evidence that the claimed in-service stressful events actually occurred, or medical evidence linking PTSD to service.  

F.  Acquired Psychiatric Disorder, including Schizophrenia

Although the Veteran does not have a diagnosis of PTSD, the Veteran does have a verified diagnosis of schizophrenia.  Numerous VA examiners, VA medical providers, SSA examiners have consistently diagnosed the Veteran with schizophrenia.  

However, considering the pertinent evidence in light of the above, the Board finds that competent, probative evidence does not establish that a current psychiatric disorder, including schizophrenia, developed due to service, was incurred in service or developed within one year of his September 1977 separation from service. 

The service treatment records do not document any diagnoses for a psychiatric disability.  A July 5, 1977 record documents that the Veteran underwent a psychiatric examination.  The physician recommended discharge after finding that the Veteran had post-traumatic headaches, with strong psychological component and adjustment reaction of adult life, manifested by poor appetite, disturbed sleep, headaches and other somatic complaints.  The physician, however, found that the mental status examination was "essentially negative".  Subsequently, that physician drafted a letter stating that in his opinion "in spite of the history of the motorcycle accident...head injury there is enough environmental stress upon the individual for his symptoms to be mostly psychological."  The August 1977 separation examiner found that the Veteran was psychiatrically normal.  The report of medical history noted the Veteran's complaints of headaches, difficulty sleeping and poor appetite, but also noted that the mental status was essentially negative.

The Veteran filed the current claim in June 1980.  The Veteran subsequently received a diagnosis of schizophrenia.  (VA medical records from November 1980 forward, June 1980 and August 1982 SSA evaluations).

As previously explained in detail above, the Board has found that the May 1997 VA examiner's opinion is the most probative as to the question of whether the Veteran's current psychiatric disorder developed due to service.  The VA examiner found no relationship between the Veteran's schizophrenia in 1980 and the Veteran's Germany experiences.  The examiner noted that "one of the reasons...is that there is no evidence...consequent treatment...from 1977 to 1980" and there was no way to determine whether there was a progression of symptoms.  The VA examiner concluded that the onset of the Veteran's condition was 1980, when he was first diagnosed.  The VA examiner further noted that one of the problems with the examination in Germany, but did not inform the in-service examiner of that hashish use.  The VA examiner thus finds that he was unable to certify that part of the Veteran's behavior in 1977 was not secondary to the use of hashish.  The VA examiner further noted that the Veteran continued with his drug use, as evidenced by a positive urine test for cocaine taken that day.  The VA examiner thus found that the Veteran's substance use disorder and cocaine abuse were the Veteran's primary problem over his schizophrenia.  The VA examiner specifically found that he did "not concur...that the veteran's onset of symptoms was in military service".

As such, the weight of the medical evidence supports the conclusion that any current psychiatric disability, to include schizophrenia, is not related to service.  The service treatment records show that at most the Veteran had an adjustment reaction, but that his mental status was essentially normal.  There is also no credible evidence of record showing that the Veteran has a psychiatric disability in service or within a year of his separation of service.  As previously explained, the Board has found that the lay evidence to this effect is not credible and do not provide competent medical evidence as to the etiology of his psychiatric disorder.  The first competent medical evidence of record of a psychiatric disorder was from almost three years following his discharge from service.  Furthermore, the most probative medical evidence of record, that of the May 1997 VA examiner specifically found that the Veteran's psychiatric symptoms did not began in service.  

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disorder, to include PTSD and schizophrenia, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD and schizophrenia, is denied.


____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


